Citation Nr: 1602339	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss disability. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge in August 2012.  Transcripts of the hearings are included in the claims file.

In January 2015, the Board denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veteran's Claims (Court).  In November 2015, pursuant to a Joint Motion for Remand (JMR) dated that same month, the Court remanded the claims to the Board for readjudication.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the August 2011 DRO hearing the Veteran testified that, occasionally, his previous employer would bring a truck around and would provide him with a hearing test.  He reported that he did not keep a record of such testing.  These records have not been associated with the claim file.  On remand, to ensure the duty to assist has been met, the AOJ should attempt to obtain and associate with the claim file the outstanding records.  

The Veteran was afforded a VA examination in April 2011.  At the time, he reported that during service he was exposed to noise from weapons fire in Vietnam.  He also reported hunting related recreational noise exposure.  He further stated that post-service he held a clerical position.  He explained that his tinnitus began in service, but the onset was not associated with any specific event.  The examiner opined that the hearing loss was not due to noise exposure during service, and it was less likely than not that the tinnitus was a result of noise exposure in service.  The examiner explained that there was "reportedly significant noise exposure during service."  In addition, she noted that "while the [V]eteran has a recollection of tinnitus onset in service, there was no associated hearing loss, in relation to subjective tinnitus."  The examiner explained that additional noise exposure, aging, and health conditions since service were likely contributing factors of hearing loss and tinnitus.  

The November 2015 JMR found that the April 2011 opinion was inadequate as the examiner failed to explain whether hearing loss is necessary for a finding of tinnitus, and why a finding of hearing loss is pertinent to determining that tinnitus is related to service.  The JMR stated that, in short, the examiner offered no explanation for his opinion regarding the tinnitus claim.  A new opinion was deemed necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify the employer who provided the hearing tests as testified during the DRO hearing, their address and the dates of employment.  The Veteran should be asked to provide the appropriate release of information form for the employment records from the identified employer.  

After the requested information and release of information form have been obtained from the Veteran, the AOJ should request all employment records, specifically, any available hearing tests conducted.  

All efforts to obtain the identified records should be clearly documented in the claims file.  If the records are unavailable, it should so be noted in the claim file and the reason for their unavailability should be noted.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2. After the above development has been completed, return the file to the April 2011 VA examiner and request that a new etiology opinion be provided with regards to tinnitus.  If the April 2011 VA examiner is unavailable, the file should be forwarded to an equally qualified examiner who can provide the requested opinion.  The claim file should be made available to the examiner for their review.  The examination report should note that a review of the claim file was completed.  The examiner is requested to provide an opinion as to whether tinnitus is related to noise exposure in service or whether such an etiology is unlikely.  A complete rationale for any opinion rendered should be provided.  It should be noted that the absence of hearing loss is not an adequate rationale for a finding that tinnitus is not related to service.  

3. After the above development has been completed, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



